      Case 1:18-cv-01979-LLS Document 191 Filed 02/08/21 Page 1 of 2
                                                        ·USDC SD~Y
                                                             D0(T:\IENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                             DOC#:
SOUTH ERN DISTRICT OF NEW YORK                               DATEF_II_J_!_': _ 2_/~J-/-~-l -
- - - - - - - - - - - - - - - - - - -x
In re GRUPO TELEVISA SECURITIES                      18 Civ . 1979 (LLS)
LITIGATION
                                                       MEMORANDUM & ORDER

- - - - - - - - - - - - - - - - - - -x


     Robbins Geller ' s    (" RG " ) frank statement tha t    it was aware ,

and can be fairly charged with knowledge of "CAAT ' s Arrowstreet

profits " before CAAT ' s lead plaintiff motion (RG ' s Feb . 1 , 2021

letter to the Court)      removes the need for discovery of documents

on that point .

     That usefully defines the issue but does not resolve or

dispose of it .   As stated in my Jan . 21 order , " there are

consequential questions whether " RG was obliged to disclo s e

those " profits " to the Court .

     Resolving them will require the " deeper dive " mentioned by

RG , into the communications and deliberations of all concerned ,

which led to the conclusion that no contemporaneous disclosure

was necessary .   In this particular respect , the "full showing "

offered by RG is imperative .

     That will cal l at least for disclosures of a l l documents

and information arguably relevant to the decision not to




                                      -1-
      Case 1:18-cv-01979-LLS Document 191 Filed 02/08/21 Page 2 of 2



disclose.   Considerations of privilege may be raised in the

usual manner .

     So ordered.

Dated : New York , New York
        February 8 , 2021



                                              LOUIS L. STANTON
                                                   U. S . D. J .




                                    -2-
